Pursuant to Ind.Appellate Rule 65(D),                                        Aug 07 2013, 5:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                    ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                          GREGORY F. ZOELLER
Marion County Public Defender Agency                       Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                      JODI KATHRYN STEIN
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

CODY STEELE,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 49A05-1301-CR-14
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable James B. Osborn, Judge
                             Cause No. 49F15-1210-FD-72129


                                          August 7, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

          Cody Steele (“Steele”) challenges his two-year sentence for Escape, as a Class D

felony,1 which was enhanced by one and one-half years due to his status as a habitual

offender. He presents the sole issue of whether his sentence is inappropriate. We affirm.

                                  Facts and Procedural History

            On June 7, 2012, following a conviction for Child Molesting, Steele was placed on

home detention electronic monitoring. During the early morning hours of July 27, 2012,

Steele’s community corrections case manager received several alerts indicating that Steele

was out of his appropriate range. Steele did not have permission to leave his residence at that

time.

          At approximately 4:30 a.m., Indianapolis Metropolitan Police Officer John Cohan

located Steele. Steele and his wife were in a vehicle traveling on South Leeds Avenue in

Indianapolis. When detained, Steele was found to be wearing a GPS ankle device. He was

arrested and, during a recorded jail conversation, admitted that he had left his residence

because he was drunk and high on crack cocaine.

          A jury found Steele guilty of Escape; he admitted to being a habitual offender. The

trial court sentenced Steele to two years incarceration for his Escape conviction. That

sentence was enhanced by one and one-half years, to be served on work release, because of

his habitual offender status. Steele now appeals.




1
    Ind. Code § 35-44.1-3-4(b).

                                               2
                                  Discussion and Decision

       A person who commits a Class D felony has a sentencing range of between six months

and three years with the advisory sentence being one and one-half years. I.C. § 35-50-2-7.

Steele was subject to a habitual offender enhancement of one and one-half years to four and

one-half years. See I.C. § 35-50-2-8. Steele received a two-year sentence for Escape and the

minimal one and one-half year enhancement.

       In imposing this sentence, the trial court found two aggravators: Steele’s criminal

history (consisting of three felony and eight misdemeanor convictions) and his failure to “do

well” with lesser restrictions. (Tr. 130). The trial court found in mitigation that Steele was

remorseful, he had admitted his status as a habitual offender, his incarceration would cause

hardship to his child, and he had completed inmate programs.

       Steele claims that his sentence is inappropriate and asks that we revise the sentence to

a three-year aggregate sentence. Steele received the minimal enhancement of one and one-

half years and thus essentially requests a revision of his two-year sentence to the minimal one

and one-half year sentence that may be imposed for a Class D felony.

       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” Under this rule, and as interpreted by case law, appellate courts may revise


                                              3
sentences after due consideration of the trial court’s decision, if the sentence is found to be

inappropriate in light of the nature of the offense and the character of the offender. Cardwell

v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57

(Ind. 2003). The principal role of such review is to attempt to leaven the outliers. Cardwell,

895 N.E.2d at 1225.

         Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the sentence imposed by the trial

court.

         Affirmed.

MAY, J., and BRADFORD, J., concur.




                                              4